DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-7, 9, 10, 13-16 have been amended. Claim 21 has been added. Claims 3, 11, and 12 have been canceled. Claims 17-20 have been withdrawn due to a restriction. Claims 1, 2, 4-10, 13-16, and 21 have been examined on the merits.

Response to Arguments
Applicant’s arguments, see Pages 9-11, filed 07/21/2022, with respect to rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument, see Page 9, Niederman does not disclose that filtration chamber, motor module and bag filter "are configured such that air flows in an air flow from" filtration chamber along the vertical height of filtration chamber through bag filter along the vertical height of filtration chamber and then down to motor module, the examiner respectfully disagrees that these features are not taught by Niederman, Niederman does disclose that filtration chamber 204, motor module 106 and bag filter 208 "are configured such that air flows in an air flow from" filtration chamber 204 along the vertical height (flowing from the inlet 108 downwards towards the motor module 106) of filtration chamber 204 through bag filter 208 along the vertical height of filtration chamber 204 and then down to motor module 106. 	
With respect to the Applicant’s argument, see Page 10, the entirety of Niederman’s filter bag Is not on one side of the vertical axis, offset from the vertical axis of the filtration chamber, the examiner respectfully disagrees that these features are not taught by Niederman, an entirety of "filter bag 208" is on "one side of the vertical axis labeled VA in Fig. 1-A inserted below, offset from the vertical axis" of filtration chamber 204 as shown in Fig. 1-A inserted below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vertical axis being at a particular location and/or having other particular features within the dust collecting chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


 
    PNG
    media_image1.png
    777
    669
    media_image1.png
    Greyscale


With respect to the Applicant’s argument, see Page 10, an entirety of Cuddeback’s component MF is not on one side of the vertical axis labeled DC. The examiner respectfully disagrees that these features are not taught by Cuddeback, the cleaner of Cuddeback does show an entirety of component MF (filter Fig. 7-A inserted below) is on one side of the vertical axis (VA-2 Fig. 2-A inserted below) of the component labeled DC (dust collecting chamber Fig. 9-A inserted below)


    PNG
    media_image2.png
    472
    693
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    482
    726
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    424
    487
    media_image4.png
    Greyscale

and extends concurrently with component DC (dust collecting chamber Fig. 9-A inserted above) in the up-down direction and component DC (dust collecting chamber Fig. 9-A inserted above), component MC (motor chamber Fig. 9-A inserted above) and component MF (filter Fig. 7-A inserted above) are configured such that air flows (air flowing from suction port 17 Fig. 7 downwards towards the motor chamber and exiting via outlet 19 Fig. 7) from the component DC (dust collecting chamber Fig. 9-A inserted above) along with vertical height of component DC (dust collecting chamber Fig. 9-A inserted above) through component MF (filter Fig. 7-A inserted above) along the vertical height of component DC (dust collecting chamber Fig. 9-A inserted above) and then down to component MC (motor chamber Fig. 9-A inserted above).

With respect to Applicant’s arguments, see Page 10, regarding dependent Claims 2 and 4-9, these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.

With respect to the Applicant’s argument, see Page 11, Cuddeback’s spring 60 is not below a lower surface of link 29The examiner agrees that Cuddeback’s spring (elastic member 60 Figs. 6 and 7) is not below a lower surface of link 59 (support surface Figs. 6 and 7), however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the elastic member (60 Figs. 6 and 7) to be below the support surface (59 Figs. 6 and 7) for the purpose of better supporting the bag as it is held perpendicularly to the inner wall while held upright as carried by the user during operation.

Additionally, link 59 (support surface Figs. 6 and 7) and spring 60 (elastic member Figs. 6 and 7) are configured such that spring 60 (elastic member Figs. 6 and 7) exerts a biasing force directly (Column 4, lines 4-6 of Cuddeback) on a lower surface of link 59 (support surface Figs. 6 and 7).

With respect to Applicant’s arguments, see Page 11, regarding dependent Claims 13-21, these claims are not allowable based on their dependence to the independent claim 10 for at least the reasoning provided above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederman (U.S. Patent No. 9,259,126 B2).
Regarding Claim 1: Niederman discloses a backpack dust collector (100 Figs. 1 and 7) comprising: a housing (102 Fig. 1) including: a suction port (108 Fig. 1), a dust collecting chamber (204 Fig. 2) connected to the suction port (see Fig. 2 with 108 to be fitted with 102),
having a vertical height (shown in Fig. 7) in an up-down direction when the backpack dust collector (100 Figs. 1 and 7) is carried on a back of a user (Fig. 7 shows how backpack dust collector is carried on a back of a user), having a vertical axis in the up-down direction (shown in Fig. 7) and accommodating a dust collecting bag (206 Fig. 2; Column 3, lines 50-53), a motor chamber (106 Figs. 1, 2, and 3) connected to the dust collecting chamber (Column 13, lines 7-10) and accommodating a fan and a motor (Column 9, lines 47-49), and an exhaust port (318 Fig. 3) through which air from the motor chamber is discharged (Column 4, lines 24-25); and a filter (208 Fig. 2) the dust collecting chamber (204 Fig. 2), the motor chamber (106 Figs. 1, 2, and 3), the fan (Column 9, lines 47-49), the motor (Column 9, lines 47-49) and the filter (208 Fig. 2) are configured (air flows from the suction port from the upper region vertically down towards the dust collecting chamber then to the motor chamber) such that air flows in an air flow from the dust collecting chamber (204 Fig. 2) along the vertical height of the dust collecting chamber (204 Fig. 2) through the filter (208 Fig. 2) along the vertical height of the dust collecting chamber and then down to the motor chamber (106 Figs. 1, 2, and 3) and that the entirety of the filter (208 Fig. 2) is on one side (shown in Fig. 1-A inserted above) of the vertical axis (VA Fig. 1-A inserted above), offset (shown in Fig. 1-A inserted above) from the vertical axis (VA Fig. 1-A inserted above), and extends (shown in Figs. 2 and 1-A inserted above) concurrently with the dust collecting chamber (204 Fig. 2) in the up-down direction.

Referring to claim 6: Niederman discloses a backpack dust collector (100 Figs. 1 and 7), wherein the suction port (108 Fig. 1), is in an upper portion of the housing (Shown in Fig. 1).

Referring to claim 7: Niederman discloses a backpack dust collector (100 Figs. 1 and 7), wherein the dust collecting bag (206 Fig. 2; Column 3, lines 50-53) is connected to the suction port (Seen in Fig. 2), and the backpack dust collector (100 Fig. 1) further comprises a support member (304 Fig. 3) below the dust collecting bag (206 Fig. 2) in the dust collecting chamber (204 Fig. 2) and capable of being brought into contact with a lower portion of the dust collecting bag (seen in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Niederman (U.S. Patent No. 9,259,126 B2) in view of a second embodiment of Niederman (U.S. Patent No. 9,259,126 B2) referred here as Niederman II.

Referring to claim 2: Niederman discloses the backpack dust collector (100 Fig. 1), wherein the motor chamber (106 Figs. 1, 2, and 3) is below (see Fig. 2) the dust collecting chamber (204 Fig. 2) in the up-down direction (see Fig. 2), and the fan (inside of motor 334 Fig. 3; Column 9, lines 47-49) but this embodiment is silent on the rotation axis of the fan is orthogonal to the up-and-down direction. Niederman II’s embodiment teaches a similar configuration fan (the fan located in motor 516 Fig. 5) such that a rotation axis of the fan (R Fig. 5) is orthogonal to the up-and-down direction (Column 11, lines 27-29). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and fan orientation of Niederman with the teachings of Niederman II for the purpose of protecting the fan blades from impacting the inlet tube during accidental and routine placement of the backpack on the ground (Column 5, lines 16-36).

Referring to claim 4: The combined embodiments of Niederman teach the backpack dust collector (100 Fig. 1), wherein the flow path (Column 4, lines 5-7) extends in the up-and-down direction (shown in Fig.5) so as to connect a right portion (when viewed from opposite side shown in FIG. 5) of the similar configuration dust collecting chamber (502 Fig. 5) that is offset from the vertical axis (vertical axis VA shown in Fig. 1-A inserted above) and a right portion of the motor chamber (504 Fig. 5) that is offset from the vertical axis (vertical axis VA shown in Fig. 1-A inserted above). 

Claims 1, 8-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddeback (U.S. Patent No. 2,520,531 A) in view of Niederman (U.S. Patent No. 9,259,126 B2) .
Referring to claim 1: A dust collector comprising: a housing (10 Figs. 6 and 7) including:
a suction port (17 Fig. 7), a dust collecting chamber (DC Fig. 9-A inserted below) connected (see Figs. 6 and 7) to the suction port (17 Fig. 7) and accommodating a dust collecting bag (18 Figs. 6 and 7), a motor chamber (MC Fig. 9-A inserted below) connected to the dust collecting chamber (DC Fig. 9-A inserted below) and accommodating a fan and a motor (the fan located in motor 10 Figs. 6 and 7), and an exhaust port (19 located on the bottom of the housing 10 Figs. 6 and 7) through which air from the motor chamber (MC Fig. 9-A inserted below) is discharged (Column 2, lines 4-9); and appears to teach a filter (MF Fig. 7-A inserted below).


Cuddeback describes the invention as a horizontal orientated vacuum, but is silent on 
dust collector being a backpack and the portion that appears to be a filter explicitly being a filter and having a vertical height in an up-down direction when the backpack dust collector is carried on a back of a user, having a vertical axis in the up-down direction and wherein: the dust collecting chamber, the motor chamber, the fan, the motor and the filter are specifically configured such that air flows in an air flow from the dust collecting chamber specifically along the vertical height of the dust collecting chamber through the filter specifically along the vertical height of the dust collecting chamber and then down to the motor chamber; and an entirety of the filter is specifically on one side of the vertical axis, offset from the vertical axis, and specifically extends concurrently with the dust collecting chamber in the up-down direction.
Niederman (U.S. Patent No. 9,259,126 B2), in an analogous invention, teaches a backpack dust collector (100 Figs. 2 and 7) which uses a similar configuration (housing (102 Figs. 2 and 7) and a filter (208 Fig. 2) with another similar configuration (disposed on a side of the dust collecting chamber so as to face the dust collecting chamber (Filter 208 Shown in Fig. 2 facing the chamber 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and what appears to be a filter of Cuddeback with the backpack straps on the housing a definitive filter of Niederman for the purpose of, as it is well known in the art, to facilitate mobility during operating (it is noted that Cuddeback is also focused on mobility since it has been equipped for portability with a carrying handle) and to provide a filter to prevent debris from entering the motor.
As a result of being modified by Niederman, the dust collecting chamber (DC Fig. 9-A inserted below), the motor chamber (MC Fig. 9-A inserted below), the fan (the fan located in motor 10 Figs. 6 and 7), the motor (motor 10 Figs. 6 and 7) and the filter (MF Fig. 7-A inserted below) are configured such that air flows in an air flow (air flow entering inlet 17 Fig. 7) from the dust collecting chamber (DC Fig. 9-A inserted below) along the vertical height (top of dust collecting chamber located near inlet 17 Fig. 7) of the dust collecting chamber (DC Fig. 9-A inserted below) through the filter (MF Fig. 7-A inserted below) along the vertical height (air flowing from dust collecting chamber towards motor below) of the dust collecting chamber (DC Fig. 9-A inserted below) and then down to the motor chamber (MC Fig. 9-A inserted below); 
and an entirety of the filter (MF Fig. 7-A inserted below) is on one side (shown in Fig. 2-A inserted above) of the vertical axis (VA-2 Fig. 2-A inserted above), offset (shown offset in Fig. 2-A inserted above) from the vertical axis (VA-2 Fig. 2-A inserted above), and extends concurrently (shown in Fig. 2-A inserted above) with the dust collecting chamber (DC Fig. 9-A inserted below) in the up-down direction.

    PNG
    media_image5.png
    632
    924
    media_image5.png
    Greyscale


Referring to claim 8: The combined references of Cuddeback and Niederman teach the backpack dust collector, further comprising a vibration device (V including 20, 27, 55, 59, and 60 Fig. 10-A inserted below of Cuddeback) configured to vibrate (Column 1, lines 7-10 of Cuddeback) the dust collecting bag (18 Figs. 6 and 7 of Cuddeback).

Referring to claim 9: The combined references of Cuddeback and Niederman teach the backpack dust collector, wherein the vibration device (V including 20, 27, 55, 59, and 60 Fig. 10-A inserted below of Cuddeback) includes: a support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) below (see Figs. 6 and 7 (18 Figs. 6 and 7 of Cuddeback) the dust collecting bag (18 Figs. 6 and 7 of Cuddeback) in the dust collecting chamber (DC Fig. 9-A of Cuddeback inserted below) and configured to be brought into contact with a lower portion (see Figs. 6 and 7 of Cuddeback) of the dust collecting bag (18 Figs. 6 and 7 of Cuddeback); and an elastic member (60 Figs. 6 and 7 of Cuddeback) supporting the support member (shown supporting SM Fig. 10-B of Cuddeback inserted below) and configured such that the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) vibrates (Column 1, lines 7-10 of Cuddeback) in response to elastic deformation (deformation of elastic member 60 Figs. 6 and 7 of Cuddeback) of the elastic member (60 Figs. 6 and 7 of Cuddeback) in the up-down direction (shown in Fig. 10-E of Cuddeback inserted below).


    PNG
    media_image6.png
    744
    1048
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    545
    695
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    744
    846
    media_image8.png
    Greyscale


Referring to claim 10: A dust collector comprising: a housing (10 Figs. 6 and 7) including: a suction port (17 Fig. 7), a dust collecting chamber (DC Fig. 9-A inserted below) connected to the suction port (17 Fig. 7) and accommodating a dust collecting bag (18 Figs. 6 and 7), a motor chamber (MC Fig. 9-A inserted below) connected to the dust collecting chamber (DC Fig. 9-A inserted below) and accommodating a fan and a motor (the fan located in motor 10 Figs. 6 and 7), and an exhaust port (19 located on the bottom of the housing 10 Figs. 6 and 7) through which air from the motor chamber (MC Fig. 9-A inserted below) is discharged (Column 2, lines 4-9); and a vibration device (V including 20, 27, 55, 59, and 60 Fig. 10-A inserted below) configured to vibrate the dust collecting bag (Column 1, lines 7-10) and a support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) configured to be brought into contact with a lower portion (see Figs. 6 and 7 of Cuddeback) of the dust collecting bag (18 Figs. 6 and 7 of Cuddeback), wherein the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) and an elastic member (60 Figs. 6 and 7 of Cuddeback) are configured such that the elastic member (60 Figs. 6 and 7 of Cuddeback)exerts a biasing force directly (Column 4, lines 4-6 of Cuddeback) on a lower surface (see Figs. 6 and 7 of Cuddeback) of the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) and the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) vibrates (Column 1, lines 7-10 of Cuddeback) in response to elastic deformation (deformation of elastic member 60 Figs. 6 and 7 of Cuddeback) of the elastic member (60 Figs. 6 and 7 of Cuddeback) in the up-down direction (shown in Fig. 10-E of Cuddeback inserted below).

Cuddeback describes the invention as a horizontal orientated vacuum but is silent on the dust collector being a backpack, a support member being specifically below the dust collecting bag in an up-down direction in the dust collecting chamber when the backpack dust collector is carried on a back of a user and an elastic member being specifically below and supporting a lower surface of the support member. 

Niederman (U.S. Patent No. 9,259,126 B2), in an analogous invention, teaches a backpack dust collector 100 Figs. 2 and 7 which uses a similar configuration housing 102 Figs. 2 and 7. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Cuddeback with the backpack straps of Niederman for the purpose of, as it is well known in the art, to facilitate mobility during operating (it is noted that Cuddeback is also focused on mobility since it has been equipped for portability with a carrying handle).
As a result of being modified by Niederman, a support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) is below (shown in Fig. 2-A of Cuddeback) the dust collecting bag (18 Figs. 6 and 7 of Cuddeback) in an up-down direction in the dust collecting chamber (DC Fig. 9-A of Cuddeback inserted below) when the backpack dust collector is carried on a back of a user (as taught by Niederman shown in Fig. 7)
As a result of being modified by Niederman, during the operation of the vibration device, the support member of Cuddeback will lift the dust collecting bag to a position wherein the elastic member is below and supporting the lower surface of the support member.



    PNG
    media_image9.png
    413
    622
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    416
    583
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    530
    673
    media_image11.png
    Greyscale


Referring to claim 13: The combined references of Cuddeback and Niederman teach the backpack dust collector, wherein the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) is a plate-like member (see Fig. Fig. 10-B of Cuddeback inserted above), and an upper surface (opposite face of which is shown of SM Fig. 10-B of Cuddeback inserted above) of the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) is configured to be brought into contact with the lower portion (see Figs. 6 and 7 of Cuddeback) of the dust collecting bag (18 Figs. 6 and 7 of Cuddeback).

Referring to claim 14: The combined references of Cuddeback and Niederman teach the backpack dust collector, wherein the housing (10 Figs. 6 and 7 of Cuddeback) includes a partition wall (HW Fig. 10-C of Cuddeback inserted below) below the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above, see orientation when vacuum is vertical), the elastic member (60 Figs. 6 and 7 of Cuddeback) is supported by the partition wall (HW Fig. 10-C of Cuddeback inserted below), and the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above) is supported by the partition wall (HW Fig. 10-C of Cuddeback inserted below) with the elastic member (60 Figs. 6 and 7 of Cuddeback) therebetween (Shown in Fig. 7 of Cuddeback).

    PNG
    media_image12.png
    586
    812
    media_image12.png
    Greyscale

Referring to claim 15: The combined references of Cuddeback and Niederman teach the backpack dust collector, further comprising an operating member (20 Figs. 6 and 7 of Cuddeback) to move the support member (27 Figs. 6 and 7 including SM Fig. 10-B of Cuddeback inserted above).

Referring to claim 16: The combined references of Cuddeback and Niederman teach the backpack dust collector, wherein, an upper end portion (HU Fig. 10-D inserted below of Cuddeback) of the operating member (20 Figs. 6 and 7 of Cuddeback) faces a lower surface of the support member (shown in Fig. 10-D inserted below of Cuddeback), a lower end portion (HL Fig. 10-D inserted below of Cuddeback) of the operating member (20 Figs. 6 and 7 of Cuddeback) is outside the housing (shown in Figs. 6, 7, and 10-D inserted below of Cuddeback), and an intermediate portion (HI Fig. 10-D inserted below of Cuddeback) of the operating member (20 Figs. 6 and 7 of Cuddeback) is coupled to the housing (shown in Figs. 6, 7, and 10-D inserted below of Cuddeback) by a hinge (46 Figs. 6 and 7; Column 3, lines 72-73 of Cuddeback).

    PNG
    media_image13.png
    586
    812
    media_image13.png
    Greyscale

Referring to claim 21: The combined references of Cuddeback and Niederman teach the backpack dust collector according, wherein the vibration device (V including 20, 27, 55, 59, and 60 Fig. 10-A inserted above of Cuddeback) and the housing (10 Figs. 6 and 7) are configured such that the elastic deformation occurs (Cuddeback as modified, Cuddeback’s vibration device, having a cantilever structure, along with the weight of the dust collecting bag and its contents, would present elastic deformation of spring (60 Fig. 10-A inserted above) while used by the user) when the user moves while carrying the backpack dust collector on the back of the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Niederman (U.S. Patent No. 9,259,126 B2) in view of a second embodiment of Niederman (U.S. Patent No. 9,259,126 B2) referred here as Niederman II as applied to claim 2 above, and in further view of Wofford et al. (U.S. Pub. No. US 2014/0143977 A1).

Referring to claim 5: The combined references of Niederman and Niederman II teach the backpack dust collector, Niederman and Niederman II’s devices presumably are controlled by a circuit board since they are electronic devices, but the details of this are silent on the dust collector further comprising a control board in the motor chamber, wherein the control board is downstream of the motor such that a surface of the control board is orthogonal to the rotation axis. Wofford et al. (U.S. Pub. No. 2014/0143977 A1), in an analogous invention, teaches a control board (54 Fig. 8) disposed in the motor chamber (38 Fig. 8), wherein the control board (54 Fig. 8) is disposed downstream (Psub. 1 airflow shown in Fig. 8) of the motor (26 Fig. 8) such that a surface (seen in Fig. 8) of the control board is orthogonal to the rotation axis (shown in Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic components of Niederman with the teachings of Wofford et al. for the purpose of cooling the component (Paragraph 0031 of Wofford et al.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723